.      .




                                                          ENERAL




    Honorable Alex R. Tandy               Opinion   No.     M-1001
    County Attorney
    Parker County Courthouse              Re:   Whether Parker County Hospital
    Weatherford,   Texas 76086                  District was properly charged
                                                for portion of attorneys’ fees in-
                                                curred in defending tax injunction
    Dear Mr.   Tandy:                           suits against County and others.

             You initially requested the Opinion of this office on two questions
    which, through   subsequent correspondence       and telephone conversations,
    were reduced,  in substance,   to the following:

               Was Parker County Hospital District properly charged with a
    portion of the attorneys’ fees charged in connection with defending two
    suits to enjoin the collection of taxes for Parker County for itself and for
    the political subdivisions   carried on the tax rolls of Parker County?  We
    answer this question in the affirmative.

              We have examined the facts submitted to us both by you and the
    attorneys involved.   These include:   (1) a letter from the county judge to
    the attorneys confirming   their employment    in defending the two injunction
    suits, and (2) your most recent letter in which you assert that your inquiry
    is motivated by the objection or complaint of the Parker County Hospital
    District.   From these it has become evident that the matter covered by your
    question has been fully and finally resolved insofar as all parties involved
    are concerned,   except that the hospital dist.rict does not want to pay for its
    proportionate  part of the attorneys’ fees.

              From all of the materials   submitted,      we will briefly   summarize
    the material facts.

             Parker County had entered into a contract for the collection  of de-
    linquent ad valorem taxes in the usual form furnished by the Comptroller     of
    Public Accounts of the State of Texas and  “approved as to substance  and  form




                                    -4882-
Honorable   Alex   R.   Tandy,   page 2        (M-1001)



only ” by the Attorney General.         The compensation      stipulated in said con-
tract was in the amount of fifteen per cent (15%) of the taxes, penalties
and interest collected,     and is authorized by Articles        7335 and 7335a, Ver-
non’s Civil Statutes.      Thereafter,     an original suit was filed in 1969 against
the Weatherford     Independent School District and Parker County by Brazes
Electric  Power Cooperative,        Inc. , hereinafter    referred to as “Cooperative,      ”
seeking- to enjoin the collection      of taxes on property owned by the Coopera-
tive.  Subsequently,     the Cooperative     filed a second suit against Parker
County in 1970 to enjoin the collection         of 1970 taxes.    Both of these suits
were consolidated,      and Parker County filed a compulsory           counterclaim
for the collection of 1969 delinquent taxes and for 1970 taxes.              The Parker
County Commissioners         Court employed the firm of attorneys representing
the county in the delinquent ad valorem tax suits to represent the county and
the other taxing jurisdictions      (including the hospital district),      for which
Parker County assessed        and collected ad valorem taxes,         in the two separate
and independent tax injunction suits brought against the County.               While the
hospital district was not made a formal named party to the two injunction
suits, it was constructively      a party.     It was included in the judgment as en-
titled to recover a portion of the taxes.          The County Tax Assessor-Collector
was made a party, and he had a mandatory duty to assess                and collect the
hospital district’s   taxes, with authority to act in all respects         according to
the laws of the State of Texas relating to state, county, and district taxes.
Section 16, Acts 59th Leg.,       R. S.,    1965, Ch. 35, p. 93, S. B. 283. Further-
more, under that statute, Section 17 made it the duty of the County Attorney,
District Attorney,     or Criminal District Attorney not only to represent the
county in civil matters but also “to represent the hospital district in all legal
matters. ” In addition, the hospital district is required to contribute sufficient
funds to the General Fund of the County to pay all additional salaries              and ex-
penses incurred in order for these officers to perform their required duties
for the hospital district.

          The attorneys   employed by the County to assist the County Attorney
representing   the county ,and the taxing jurisdictions    represented   by the county
were entitled to be comp,ensated a reasonable        fee for their services,    apart
from the fifteen per cent (15%) statutory fee to which they were entitled for
shy separate litigation in the collection   of delinquent taxes.     The amount of
th&?fee charged and paid was below that suggested for such services          by the
minimum fee schedule,      and it is not contended that it was excessive      in this
respect.




                                          -4883-
Honorable     Alex   R.   Tandy,   page 3       (M-1001)



            Following a judgment in favor of the Defendants and Cross-
Plaintiffs,   and pending appeal, an agreement      was reached under the
terms of which (1) all court costs were paid by the Cooperative         and (2)
recovery was granted to the State of Texas,        Parker County, and all
political   subdivisions   and districts whose taxes were collected by the
Assessor     and Collector   for Parker County, for their taxes, penalty and
interest due for the year 1969, and taxes and interest due for the year
1970.     Parker County Hospital District is a political subdivision whose
taxes are assessed       and collected by Parker County, as hereinabove      ob-
served.     Parker County Hospital District was created in 1965.        Acts
59th Leg.,     R. S., Ch. 35, p. 93.     Under the provisions  of this Act, Dis-
trict taxes are assessed      and collected on county tax values in the same
manner provided by law for county taxes.         Section 16 provides in part:

                    ‘1. . . The Tax Assessor-Collector      of Parker
            County shall be charged and required to accomplish
            the assessment    and collection of all taxes levied by
            and on behalf of the District. ” (Emphasis     added. )

Furthermore,      that Tax Assessor-Collector,    in assessing and collecting
the taxes levied by the District,    is required to deduct from payment to the
District a one per cent (1%) fee for assessing     and a one per cent (1%) fee
for collecting   taxes.  The balance of the taxes are then deposited in the
District’s   depository.

                      “In all matters pertaining to the assessment,
            collection,   and enforcement     of taxes for the District
            the County Tax Assessor-Collector          shall be authorized
            to act in all respects    according to the laws of the State
            of Texas relating to state and county taxes. ” Supra,
            SW. 16, pp. 98-99.       (Emphasis     added. )

           The suits ultimately   resulted in the recovery   of the delinquent
taxes due all taxing jurisdictions,     including those due the hospital district;
and in our opinion the hospital district was properly charged its pro rata share
of the fees attributable   to the delinquent taxes recovered    in its behalf.  Parker
County Hospital District also was properly charged with its portion of the at-
torneys’ fees charged in connection with the defense of the two suits to enjoin
collection   of taxes for Parker County, on its behalf and in behalf of the politi-
cal subdivisions    carried on the tax rolls of Parker County, including the hos-
pital district.


                                            -4884-
Honorable     Alex   R.   Tandy,   page 4    (M-1001)



          Section     17 of Chapter   35 also fortifies   this conclusion.   It reads
as follows:

                     “It shall be the duty of the County Attorney,    Dis-
            trict Attorney or Criminal District Attorney,      as the case
            may be, charged with the duty of representing       the county
            in civil matters,    to represent the hospital district in all
            legal matters;    provided,   however, that the Board of Di-
            rectors   shall be authorized at its discretion to employ ad-
            ditional legal counsel when the Board deems advisable. ”
            (Emphasis    added. )

           In the instant case, the Board of Directors        did not see fit to em-
ploy “additional legal counsel, ” and we must presume,            therefore,   that such
inaction on the part of the Board amounted to an authorization,            not actually
needed, of the actions of the attorneys employed by the Commissioners
Court in their behalf.      It was not necessary    for the hospital district to enter
into a contract to pay the Delinquent Tax Collector         any fee; nor was it nec-
essary for the hospital district to have been a formal party to the injunction
suits or to have been consulted during the proceedings           in order for it to be
charged its pro-rata      share of the court costs,    or expenses of litigation.     The
Court itself recognized      this and necessarily    proceeded on this premise      in
rendering judgment specifically        for Parker County and for the use and bene-
fit of all political  subdivisions   and districts whose taxes are collected by the
Assessor-Collector       of Taxes for Parker County.       It may not accept the bene-
fits of the services    and the tax monies collected without also having to share
in the obligations    or expenses incurred in that connection.         It may not receive
the benefits of the contract without paying the reasonable          value of the benefits
so received,     same being its proportionate     part of the attorneys’ fees in ques-
tion.   See Angelina County v. O’Quinn,        429 S.W.2d 211 (Tex. Civ. App. 1968,
no writ); Hoffman v. Davis,        128 Tex. 503, 100 S.W.2d 94 (1937); Sluder v.
San Antonio,     2 S.W.2d 841 (Tex. Comm. App. 1928. )

                                    SUMMARY

                    Parker County Hospital District is properly
            chargeable   with a portion of the attorneys’ fees charged
            pursuant to a contract by Parker County for defense
            of two tax injunction suits brought to restrain the col-
            lection of taxes for Parker County for itself and the po-




                                        -4885-
Honorable     Alex   R.   Tandy,    page   5        (M-1001)



            litical subdivisions (which include the hospital
            district), carried on the county tax rolls.   Acts
            59th Leg. , R. S. , 1965, Ch. 35, p. 93, S.B.    288.




Prepared     by Kerns     Taylor
Assistant    Attorney     General

APPROVED:
OPINION COMMITTEE

W. E.   Allen,   Acting    Chairman

Jim Broadhurst
Marietta Payne
Sig Aronson
J. C. Davis

SAM MCDANIEL
Staff Legal Assistant

ALFRED    WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                           -4886-